 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDGulton Industries-Femco Division and Chauffeurs,Teamsters and Helpers Local Union No. 391, affili-ated with International Brotherhood of TeamstersChauffeurs, Warehousemen and Helpers of Amer-ica, Petitioner. Case II RC 4386February 5. 1979DECISION ON REVIEW. ORDER. ANDDIRECTION OF THIRD EL.ECTIONBY MEMBERS JNKINS. Mt RPIY. ANI) TR I SD)\ IOn March 31. 1978. the Regional Director for Re-gion II issued a Third Supplemental Decision andDirection of Third Election in which he sustainedone of the Employer's six objections to the electionheld on February 16, 1978, pursuant to a SecondSupplemental Decision, Order Severing Cases.' andDirection of Second Election.2Thereafter, in accor-dance with Section 102.67 of the National Labor Re-lations Board Rules and Regulations. Series 8. asamended, the Petitioner filed a timely request for re-view 3 of the Regional Director's decision on thegrounds that it does not reflect Board precedent. TheEmployer filed a statement in opposition to the Peti-tioner's request for review.The National Labor Relations Board, by tele-graphic order dated May 3, 1978, granted the Peti-tioner's request for review, and the Employer there-after filed a brief on review.Pursuant to the provisions of Section 3(bh) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscast with respect to the issues under review, includ-ing the Petitioner's request for review, the brief insupport thereof, and the Employer's brief on review.and makes the following findings.In agreement with the Regional Director4we findmerit in the Employer's Objection 5. This objectionalleges, in substance, that the Petitioner underminedthe Board's neutrality in the second election when. ina series of preelection leaflets distributed to unit em-ployees, it mischaracterized a settlement agreementThe Acting Regional D)irector ordered Iha (ase, I I (' 75 II ( 7167 and II ('A 7097 he severed from ('Cae II R 4386(The tall) of balilots showed that of approxinaltel 149 eliihble orll 74cast ballots for and 62 against the Petitioler. 'Ihere were lie challciccdballots cast, an insufficient number to affect the outCOmIe of the clectliiiAlthough the Petitioner entitled its request Petitioner' I cceptils toThird Supplemental DeclsNon and Direction oif Ihird Electiion." we vail.contrary to the urging of the mploer. Ireat the documenlt filed h thePetitioner as a request for review4 The relevant portions of the I hird Sapplerinial I)ecti6,ll ailId D)lrecit nof Third lection are attached hereto as an Appendix.240 NLRB No. 73approved by the Regional Director in Case I I-CA7097 and thereby misled employees into believingthat the Board had found the Employer guilty of un-fair labor practices.The Regional Director, relying on our decision inFobrlco. Inc.,5found objectionable a leaflet distrib-uted by the Petitioner on February 10, 1978. whichstated. iter alia. that a statement made by the Em-ployer "not only was ...a lie, but it was also illegal.They've li.e., the Employer] even had to post a noticeon the bulletin board ...stating that they won'tthreaten us with a loss of benefits to discourage ourinterest in Union representation.... Gulton's theonly one that's broken the law in this campaign."Ihe Regional Director noted that in two leaflets sub-sequently distributed (on February 14 and 15) thePetitioner included statements which indicate that asecond election had been scheduled because the Em-ployer had "ignored your rights and committed seri-ous violations of the National Labor Relations Act"and "because of all the unfair labor practices com-mitted by" the Employer. The Regional Directorconcluded that the leaflets show that the settlementagreement and the Union's mischaracterization of itplayed an important part in the Union's campaign.Quoting the Board's language in Formco, supra, theRegional Director found that "t]he Petitioner's mis-statements were reasonably calculated to misleademployees into believing that the Board had judgedthe Employer to have committed unfair labor prac-tices whereas, in truth, such practices were neverproven." Accordingly. the Regional Director orderedthat the election conducted on February 16, 1978, beset aside and directed that a third election be held.We agree with the Regional Director that the Peti-tioner has engaged in conduct which has comprom-ised the Board's neutrality and warrants setting asidethe election.Our dissenting colleague would distinguish the in-stant case from Fornmco, Inc., supra, on the basis thatthe Union's statement that the Employer violated thelaw is not the equivalent of a statement that theBoard has found that the Employer violated the Act.Yet in bforntco the Petitioner did not state that "theBoard" had found the Employer guilty of engagingin unfair labor practices but rather that "Manage-ment was found guilty of engaging in unfair laborpractices." Similarly. here, the Petitioner did notstate that "the Board" had found the Employer guil-ts of unfair labor practices but rather that "[tjheyhave ignored your legal rights and committed serious233 NI RB ( 11977) 1 n Iin ,,, the Board found objectionable a11111's letter toi emplies, mailed subsequent to the executioin of a selttle-lrelit greellenl. which stated, Ajs \iiu kntow b nlv. management wasfound ill of clgaging in unfaiir labor pratlices and uas oirdered to post aO ds IlotlCe" GULTON IN[)USTRIES547violations of the National Labor Relations Act whichis why we're even having another election." Just asthe Board alone was deemed capable of adjudicatingunfair labor practices in Formnco, so too it is theBoard alone which is empowered to direct a secondelection. Thus, contrary to our dissenting colleague,we find Petitioner's mischaracterization of the settle-ment agreement herein impermissibly implicated theBoard in its partisan election campaign.Nor are we willing, as is our dissenting colleague.to engage in speculation as to how the Union couldhave permissibly conveyed its messages. The lan-guage which our colleague posits is simply not thecase before us. The Union here did not couch itsstatements in a manner which made clear to employ-ees that it was only the Union claiming unlawful coln-duct, rather than that a violation had actually beenfound, and the campaign materials found objectiona-ble contain no indication upon their face that it is asettlement agreement to which the statements refer.Finally, we cannot agree with our colleague's posi-tion that the Union's statement that the Employer"had to" post a notice is not objectionable because itwas actually required to do so under the terms of theapplicable settlement agreement. The overall tenor ofthe Union's statements was such as to lead the em-ployees to conclude that a violation had been foundby this Agency and that the Employer was thereforerequired to post a notice as a means of remedyingsuch violation. It is within that context that we mustadjudge the nature of the Union's statements. Ac-cordingly, we agree with the Regional Director thatthe February 16. 1978, election should be set asideand a third election conducted.Accordingly, we hereby sustain Objection 5. andwe shall set aside the election and order that a newone be held.ORDERIt is hereby ordered that the election hereinbeforeheld be, and it hereby is, set aside.[Direction of Third Election and E'xccl.iowr foot-note omitted from publication.]MEMBER TR I SiAI i. dissenting:In disagreement with the majority. I would notfind that leaflets distributed bh the Union shortl\ he-fore the second election in this case imperinisibl,characterized the settlement agreement. and I wouldtherefore reverse the Regional Director and certif\the Union as the collective-bargaining representativein the unit found appropriate.The leaflet distributed by the U nion on ebrularN10 stated, inter alia:I know now that not only was this statement alie, but it was also illegal. They've even had topost a notice ...stating that they won't threat-en us with a loss of benefits....(julton's the only one that's broken the law inthis campaign.The leaflet distributed on February 14 stated, inpart:They have ignored your legal rights and com-mitted serious violations of the National LaborRelations Act which is why we're even havinganother election.Finall). the leaflet distributed on February 15stlates in part:The reason we are even having another electionis because of all of the unfair labor practicescommitted by the company.The majority characterizes the leaflets as intimat-ing that the Board had found the Employer guilty ofvarious unfair labor practices. and therefore findsthat the distribution of the leaflets compromised theBoard's neutrality and misled employees. The basisfor this decision is Frmco, In.. 233 NLRB 61(1977). in which a union leaflet stated that the em-ployer had been "found" guilty of various violationswhen, in fact, there had been a settlement agreementcontaining a nonadmissions clause concerning the al-leged violations. I find that case inapplicable to thepresent facts.In my view, the Union's statement that the Em-ployer violated the law is not the equivalent of astatement that the Employer has been found guilty ofviolating the Act. Previous leaflets distributed b theUnion had discussed the charges, informed employ-ees that the Union still believed that the Employerhad violated the law, and asserted that the Unionhad settled the charges only to minimize delay andgive employees another opportunity to vote. The set-tlement agreement did not require that the Employercease proclaiming its innocence, noi did it requirethat the Ulnion cease proclaiming that the Employerhad violated the Act. I do not believe that my col-leagues would have found the leaflets objectionablehad the leaflets stated:D[espite our assent to the settlement areemenit.we still believe that (I) not only was this state-ment a lie, but it was also illegal: (2) (Gulton'sthe only one that's broken the law: and (3) thc\have committed serious violations of the N LRA.Moreover. I believe that a fair reading of the leaflets.in context, would lead a reasonable reader to coln-clude that this was what the U nion was sa,1in not.GULTON IN[)USTRIES 547 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the majority here finds, that the Union meant topreface each statement with "The Board found that...." Indeed, my conclusion is buttressed by thefact that two of the three leaflets which were foundobjectionable by the Regional Director mention nei-ther the Board nor the Act.I also would not find it objectionable to state, asthe union leaflets did, that the Employer "had to"post a notice. The only possible objection to thisstatement is that the leaflet did not explain why theEmployer "had to" post a notice; it is beyond disputethat the Employer was, in fact, required to post anotice under the terms of the settlement agreement.Similarly, in the context of the leaflets previously dis-tributed concerning the settlement agreement andthe Union's reasons for agreeing to have anotherelection, I would not find it objectionable to state, asthe union leaflets did, that actions which the Unionbelieved to be unlawful were the reason for havinganother election. I would not require a fully detailedprocedural description of the settlement agreement,drafted with the elegance of a Board decision, when-ever the Union referred to its continuing belief thatthe Employer violated the Act.In view of the foregoing, I would reverse the Re-gional Director and certify the Petitioner.APPENDIXOBJECTION 5.The Employer contends that Petitioner, in a seriesof leaflets, mischaracterized a Settlement Agreementand misled employees into believing that the Em-ployer had commited unfair labor practices when infact such practices were never proven and therebydestroyed the neutrality of the Board. In supportthereof, the Employer submitted six of thePetitioner's campaign leaflets (attached as Appendic-es B through G).In order to properly evaluate these leaflets, it isnecessary to understand the disposition of certainunfair labor practice cases during the period betweenelections-August 25, 1977, to February 16.On August 31, 1977, a Settlement Agreement exe-cuted by Petitioner and the Employer on August 16,and 29, 1977, respectively, involving Case No. II-CA-7085 was approved by the undersigned. The Set-tlement Agreement contained a non-admissionclause.On September 1, 1977, the Petitioner filed itscharge in connection with Case No. I -CA-7167. OnOctober 14, 1977, the undersigned issued a complaintwith respect to Cases Nos. I -CA-7085 and I 1-CA-7167. That complaint set aside the above-mentionedSettlement Agreement in Case No. I -CA-7085. Thecomplaint alleged numerous violations of Section8(a)(l) and (3) and sought a bargaining order as aremedy.On November 29, 1977, the undersigned issued acomplaint in Case No. I 1-CA-7097 which allegedother violations of Section 8(a)(3) on the part of theEmployer.On January 11, the parties entered into a Settle-ment Agreement remedying the violations alleged inthe complaint. The Settlement Agreement was ap-proved by the undersigned on January 16. The Set-tlement Agreement contains a nonadmission clause.On January II, the Petitioner and Employer en-tered into a Stipulation agreeing to a second electionon February 16.On about October 19, 1977, the Union distributeda leaflet to employees entitled, "NLRB ISSUES ACOMPLAINT AGAINST GULTON AND SEEKSA BARGAINING ORDER-HEARING DATE ISSET FOR DEC. 20TH." "This leaflet reads in part:As a result of this investigation, the Labor Boardhas issued a complaint against Gulton and isseeking a bargaining order.The Labor Board only seeks a bargaining orderin the most serious cases-only when acompany's conduct is so severe and unlawful asto undermine employees' rights to organize andmake a fair election impossible. The NationalLabor Relations Board, in its investigation, hasfound that the Company has interfered with andis still interfering with the rights guaranteed toyou by Section 7 of the National Labor Rela-tions Act by the following acts and conduct.The leaflet then quotes 13 allegations from thecomplaint.The leaflet then goes on to describe the conductcited in the complaint as being serious violations andillegal.The leaflet continues:The statements have been found to be illegaland untrue ....The N.L.R.B. has found enough evidence to in-dicate that the Company is guilty of the chargesfiled. Because of the massive illegal behavior onthe part of the Company, the Labor Boardmaintains that the election results are not valid.Employees voted no because they believed theCompany's illegal lies, threats and promises.Therefore, the N.L.R.B. is seeking a bargainingorder. It is very unusual for the Board to seek al This leaflet is attached a. \ppendix B. GULTON INDUSTRIES549bargaining order. Just because a Union asks forone does not mean the Labor Board seeks one.It is only because the N.L.R.B. has alreadyfound the Company guilty of very serious andnumerous charges in their investigation, thatthey are going after a bargaining order.The N.L.R.B. has set a hearing for December20th. At the hearing it is the National Labor Rela-tions Board who presents the case against Gulton.The Labor Board will trr Gulton for their viola-tions. If the Labor Board is successful, which weare certain they will be, the N.L.R.B. will certifyTeamsters Local 391 to act as your bargainingrepresentative just as if we won the election. TheN.L.R.B. maintains that before the Companystarted to interfere with your rights by their ille-gal behavior, the majority of you had selectedTeamsters Local 391 to act as your collectivebargaining agent to represent you in negotia-tions for higher wages, better benefits, and im-proved working conditions.The Employer cites Formco, Inc.,12as its authorityin overturning the election on the basis of the aboveleaflet.In Formco the union had issued a letter with thefollowing language: "as you know by now, manage-ment was found guilty of engaging in unfair laborpractices and was ordered to post a 60-day Notice."In Formco the Board cited Dubie-Clark Co., Inc.' asbeing dispositive of the objectionable nature of theabove statement. It appears to the undersigned thatthe instant case is distinguishable from both Duhie-Clark and Formco. In both cases, the statementsmade by the Union dealt with mischaracterizationsof Settlement Agreements. In the instant case no Set-tlement Agreement was outstanding and the allegedmisstatements dealt with a complaint.The undersigned finds the leaflet in question hereto be more alligned [sic] with Exhibit B in MonmouthMedical Center,'4and is of the opinion that that caseis dispositive of the issues herein. Accordingly. I amnot of the opinion that the leaflet discussed abovewarrants setting aside the election.On approximately January 23, the Petitioner circu-lated the leaflet attached as Appendix C. This leafletwas distributed after approval of the SettlementAgreement on January 16, and after a new electionhad been agreed to between the parties.The leaflet is entitled "Bargaining Order vs Elec-tion-Why a Settlement?"In this leaflet the Union again characterized cer-233 NLRB 61.13 209 NRB 217"4234 N LRB 328tain conduct as set forth in the earlier complaint asbeing illegal.The leaflet reads in part. "The National Labor Re-lations Board, after a preliminary investigation.thought the charges so important that they never cer-tified the election results and were seeking a bargain-ing order. The bargaining order could have taken upto two years if the Company kept on appealing thedecision."The leaflet also quotes a portion of the SettlementAgreement but states that the Employer had"agreed" to keep it posted for 60 days.The leaflet ends with a discussion of the Settle-ment Agreement and the Union's opinion that it wasa complete victory. The leaflet does not indicate atany point that the Employer had been found guiltyor had been forced to post a notice.The Employer submitted a leaflet attached as Ap-pendix D which was distributed by the Union onFebruary 10. The leaflet is signed by an employeeand was one of a series distributed by the Unionpurporting to show the feelings of various employeeswho had switched their allegiance to the Union.The leaflet reads in part:They really had me believing the garbage aboutlosing all of our benefits. I know now that notonly was this statement a lie, but it was also ille-gal. They've even had to post a notice on thebulletin board this time stating that they won'tthreaten us with a loss of benefits to discourageour interest in Union representation....I'm tired of hearing about the mafia, corruption.etc. Gulton's the only one that's broken the lawin this campaign.In the opinion of the undersigned this leaflet clear-ly mischaracterizes the Settlement Agreement of Jan-uary 16, by indicating that the Employer had beenforced to post the Notice to Employees. The leafletindicates that the Board was punishing the Employerfor its "illegal" conduct by forcing it to post the No-tice. In accordance with the Board's decision inFormco I would set the election aside on the basis ofthis leaflet.The Employer submitted the leaflet attached asAppendix E which was distributed by the Union onFebruary 13. After a careful reading of this leaflet itappears that there is nothing objectionable about itsty'nding alone.Attached as Appendix F is the Union leaflet dis-tributed February 14. This leaflet contains the lan-guage in part, "They have ignored your legal rightsand committed serious violations of the National La-bor Relations Act which is why we're even havinganother election."GULTON NDUSTRIES 549 55(1)t('lISIONS OF NA IONAL I.ABOR Rtl.Al'IONS BOARDAttached as Appendix (; is a Ieaflet distributedl l bthe Union on I ebruar 15. I he leaflet reads In paIrt.'[''he reason we are Cvcn hav,;illi, another election ishecause of all of the unfair labor priactices colillitledhy the cornpan."Ihc [Inion nlaiiiitains that at allI its mrectilinS fol-lowing the Settlement Agreement it made ;a point oftelling emploNees that the I mnplover had nt bhenfound guilt ' and the onhl wa; it could be found ulil-ty is if it went through the process ,)f a trial. Ilowvercorrect the above might he. that is not the mnessageconveed i the leaflets. he inion admits that notall emploCees attended its meetings.It is clear from the leaflets discussed above that theSettlement Agreement and the Union's mischaracter-i/ations of it played an important part in the Union'scampaign. It appears to the undersigned that tileBoa rd's language in ir'. 'url', applies in the in-stant case: " he Petitioner's misstatements were rea-sonablNh calculated to mislead employees into believ-ing that the Board had judged the Employer to havecommllitted unfair labor practices, whereas, in truth.such practices were never proven." Accordingly. theunde(rsnclled finds that Employer's Objection 5 war-rants settinl aside the election.